            Case 3:20-cv-01040-JBA Document 1 Filed 07/23/20 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

ANDREW PERRONG, individually
and on behalf of a class of all persons and
entities similarly situated,

               Plaintiff,

vs.                                                          Case No.

DYNATA, LLC

              Defendant.

                                CLASS ACTION COMPLAINT

                                      Preliminary Statement

       1.      As the Supreme Court explained at the end of its term this year, “Americans

passionately disagree about many things. But they are largely united in their disdain for

robocalls. The Federal Government receives a staggering number of complaints about

robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant barrage of

complaints. For nearly 30 years, the people’s representatives in Congress have been fighting

back. As relevant here, the Telephone Consumer Protection Act of 1991, known as the TCPA,

generally prohibits robocalls to cell phones and home phones.” Barr v. Am. Ass'n of Political

Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5 (July 6, 2020).

       2.      Mr. Perrong alleges that Defendant Dynata, LLC sent him an autodialed calls

without his prior express written consent.

       3.      Because these calls were transmitted using technology capable of generating

thousands of similar calls per day, he sues on behalf of a proposed nationwide class of other

persons who received similar calls.
            Case 3:20-cv-01040-JBA Document 1 Filed 07/23/20 Page 2 of 8



       4.       A class action is the best means of obtaining redress for the Defendant’s illegal

telemarketing and is consistent both with the private right of action afforded by the TCPA and

the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.



                                               Parties

       5.       Plaintiff Andrew Perrong resides in Pennsylvania.

       6.       Defendant Dynata, LLC is a limited liability company based in Connecticut, and

resides in this District. Dynata’s registered agent is Corporation Service Company, located at 100

Pearl St., 17th Floor in Hartford, CT 06103.

                                      Jurisdiction & Venue

       7.       The Court has federal question jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C.

§ 227 et seq.

       8.       Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events or omissions giving rise to the claim—namely, the automated calls to the Plaintiff

Perrong—occurred from this District.

                                     Statutory Background

THE TCPA

       9.       The TCPA makes it unlawful “to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

number assigned to a … cellular telephone service or to a number that is charged per call. See 47

U.S.C. § 227(b)(1)(A). The TCPA provides a private cause of action to persons who receive

calls in violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).




                                                 2
             Case 3:20-cv-01040-JBA Document 1 Filed 07/23/20 Page 3 of 8



       10.      According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

       11.      The FCC also recognized that “wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used.” In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

                                        Factual Allegations

       12.      Plaintiff Perrong is a “person” as defined by 47 U.S.C. § 153(39).

       13.      Dynata is in the survey and marketing business.

       14.      Dynata makes survey cold calls on behalf of itself and its clients.

       15.      The calling that Dynata engages in includes the use of automated dialing

equipment.

       16.      Mr. Perrong’s number, 215-947-XXXX, is a telephone number for which he is

charged per each call.

       17.      On July 2 and July 3, 2020, Mr. Perrong received three automated calls from

Dynata.

       18.      The Plaintiff picked up the phone and there was dead air.

       19.      The Plaintiff said “hello” multiple times.

       20.      The Plaintiff then heard a person speaking mid-sentence.




                                                  3
             Case 3:20-cv-01040-JBA Document 1 Filed 07/23/20 Page 4 of 8



       21.      The silence and then hearing a person on the other end, especially speaking mid-

sentence, signifies the algorithm of a predictive dialer operating. The predictive dialer dials

thousands of numbers at once, and only transfers the call to a live agent once a human being is

on the line. Often, such live agents are confused, mis-time, or are otherwise unaware of when a

call is connected.

       22.      On information and belief, the dialing system used by Dynata also has the

capacity to store telephone numbers in a database and dial them automatically with no human

intervention.

       23.      Loading a list of telephone numbers into the dialing system and pressing a single

command does this.

       24.      Moreover, on information and belief, the dialing system can be programmed to re-

dial numbers which have not answered Dynata’s unsolicited calls until someone actually answers

Dynata’s questions. This necessarily requires adding the person’s responses to a database

associating their telephone number to their survey responses.

       25.      On information and belief, the dialing system can also produce numbers using a

sequential number generator and dial them automatically.

       26.      The dialing system can do this by inputting a straightforward computer command.

       27.      Following that command, the dialing system will sequentially dial numbers.

       28.      First, it would dial a number such as (555) 000-0001, then (555) 000-0002, and so

on.

       29.      The calls were made from Caller IDs which are designed to look like local calls

originating from Plaintiff’s area, but which ring back to an automated, pre-recorded message

indicating that the call was placed by Dynata. The ability to do this requires sophisticated




                                                 4
             Case 3:20-cv-01040-JBA Document 1 Filed 07/23/20 Page 5 of 8



automated systems to match an available outbound telephone number to a similar recipient

number.

       30.      To learn the identity of the company calling him on July 3, 2020, Mr. Perrong

provided his information to “Oliver Cruz”.

       31.      Mr. Cruz confirmed the calls were made by Dynata, even though at the beginning

of the call he identified himself as with “National Data”.

       32.      Prior to initiating suit, Plaintiff reached out to Dynata to ascertain the type of

telephone system that called him. Dynata’s Chief Legal Officer confirmed that the system used

to contact the Plaintiff was an ATDS.

       33.      Mr. Perrong and others who received these calls were temporarily deprived of

legitimate use of their phones and their privacy was invaded.

                                      Class Action Allegations

       34.      As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of Civil

Procedure, Plaintiff sues on behalf of other persons or entities throughout the United States.

       35.      The proposed class is tentatively defined as:


       Plaintiff and all persons within the United States: (1) to whose cellular telephone number
       or number charged for the call Defendant placed a call (2) within the four years prior to
       the filing of the Complaint (3) using dialing equipment and/or software identical or
       substantially similar to the dialing equipment and/or software used to place telephone
       calls to Plaintiff.


       36.      The Plaintiff is a member of the class.

       37.      Excluded from the class are the Defendant, any entities in which the Defendant

have a controlling interest, the Defendant’s agents and employees, any Judge to whom this action

is assigned, and any member of the Judge’s staff and immediate family.




                                                   5
             Case 3:20-cv-01040-JBA Document 1 Filed 07/23/20 Page 6 of 8



       38.      Class members are identifiable through phone records and phone number

databases that will be obtained through discovery.

       39.      Based on the automated nature of calling campaigns, there are likely thousands of

class members. Individual joinder of these persons is impracticable.

       40.      There are questions of law and fact common to Plaintiff and the proposed class,

including:

                a.   Whether the Defendant used an ATDS to send the calls;

                b.   Whether the Defendant placed automated calls without obtaining the

                     recipients’ valid prior express written consent;

                c.   Whether the Defendant’s TCPA violations were negligent, willful, or

                     knowing; and

                d.   Whether the Plaintiff and the class members are entitled to statutory

                     damages because of the Defendant’ actions.

       41.      Plaintiff’s claims are based on the same facts and legal theories as class members,

and therefore are typical of the class members’ claims.

       42.      Plaintiff is an adequate representative of the class because his interests do not

conflict with the class’s interest, he will fairly and adequately protect the class’ interests, and he

is represented by counsel skilled and experienced in litigating TCPA class actions.

       43.      The Defendant’s actions are applicable to the class and to Plaintiff.

       44.      Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class




                                                   6
                Case 3:20-cv-01040-JBA Document 1 Filed 07/23/20 Page 7 of 8



members, which will be ascertainable from records and databases maintained by Defendant and

others.

          45.      The likelihood that individual class members will prosecute separate actions is

remote due to the time and expense necessary to prosecute an individual case, and given the small

recoveries available through individual actions.

                                              Legal Claims

                                             Count One:
                   Violation of the TCPA’s provisions prohibiting autodialed calls to
               cell phones or numbers for which the called party is charged for the call

          46.      The Defendant violated the TCPA by initiating a call using an automatic

telephone dialing system to Plaintiff’s telephone number which is charged for the call.

          47.      The Defendant’s violations were willful or knowing.

          48.      The TCPA also permits injunctive relief, which the Plaintiff and the putative class

seek by prohibiting the Defendant from using an autodialer, absent an emergency circumstance.

          .
                                              Relief Sought

          Plaintiff requests the following relief:

          A.       That the Court certify the proposed class;

          B.       That the Court appoint Plaintiff as class representative;

          E.       That the Court appoint the undersigned counsel as counsel for the class;

          F.       That the Court enter a judgment permanently enjoining the Defendant from using

a pre-recorded message, absent an emergency circumstance.

          G.       That the Court enter a judgment awarding Plaintiff and all class members

statutory damages of $500 for each violation of the TCPA and $1,500 for each knowing or

willful violation; and



                                                     7
            Case 3:20-cv-01040-JBA Document 1 Filed 07/23/20 Page 8 of 8



       H.      That the Plaintiff and all class members be granted other relief as is just and

equitable under the circumstances.

       Plaintiff requests a jury trial as to all claims of the complaint so triable.


Dated: July 23, 2020


                                      Plaintiff’s Counsel,

                                      By: /s/ Anthony I. Paronich
                                          Anthony Paronich
                                          PARONICH LAW, P.C.
                                          350 Lincoln Street, Suite 2400
                                          Hingham, MA 02043
                                          Telephone: (617) 485-0018
                                          Facsimile: (508) 318-8100
                                          Email: anthony@paronichlaw.com




                                                 8
